I DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner note
Examiner notes that applications 15/182,686 (US 10,249,767) and 14/343,367 (US 9,437,6689), are related to the current application because they share the same subject matter of beta-Ga2O3, and the same Applicant and/or Assignee.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
At least claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 9,461,124. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention includes all the limitations of the above claims in the current application.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi, et al. (US 7,151,280) (“Hayashi”), in view of Challa et al. (US 2008/0138953 A1) (“Challa”), in view Matsuzaki, et al., "Growth, structure and carrier transport properties of Ga2O3 epitaxial film examined for transparent field-effect transistor", Thin Solid Films, 496, 2006, 37-21 (“Matsuzaki”), in view of Ohira, et al. (JP2008-303119) (“Ohira”) (by means of the previously provided machine translation), in light of evidentiary reference Ichinose et al. (US 2010/0229789 A1) (“Ichinose”).
Examiner note: The prior art above can be found in the parent application 15/250,262.
Regarding claim 25, Hayashi teaches at least in figure 17:
an n-type SIC single crystal film (2) formed on a main surface of an n-type SIC substrate (1); 
a p-type SIC single crystal film (3) formed on the n-type SIC single crystal film (2) and 
a gate electrode (G/6) covered on a bottom surface, and side surfaces with a gate insulating film (5) and is embedded in the p- type SiC single crystal film (3); 
a first and a second contact regions (4s) formed in the p-type SiC single crystal film (3) respectively on both sides of the gate electrode (G/6); 
a source electrode (S/7s) which is formed on the p-type SiC single crystal film (3) and is connected to the first and second contact regions (4s); and 

wherein the n-type SiC single crystal film (2) and the p-type SiC single crystal film (3) include homoepitaxial films (this is a product by process limitation. Under MPEP 2113, in a device claim the product is limited to the final product of the process. Here the final product is the single crystal film. The prior art teaches that each of the SiC are single crystal films; Col. 2 at lines 60-63, where the SiC is a 4H polytype crystal) on the main surface of the n-type SiC substrate (1), and 

Hayashi does not teach:
The SiC substrate, the n-type SiC single crystal film, and the p-type SiC single crystal film are made out of β-Ga2O3;
The p-type SiC single crystal film includes Mg, H, Li, Na, K, Rb, Cs, Fr, Be, Ca, Sr, Ba, Ra, Mn, Fe, Co, Ni, Pd, Cu, Ag, Au, Zn, Cd, Hg, TI, Pb, N, or P as a p-type dopant; 
the gate electrode is covered with a gate insulating film;
wherein the main surface of the n-type β-Ga2O3 substrate includes a plane rotated by not less than 50° and not more than 90° with respect to a (100) plane.

Challa teaches at least in figure 1 and 4A:
a gate insulating film (108) on the top surface of the gate electrode (top of 110, G1, or G2) between the contact regions (112s).
It would have been obvious to one of ordinary skill in the art to combine Challa with Hayashi and form the insulting film of Hayashi all around the gate electrode as shown in Challa 

The combination of Challa, and Hayashi does not teach:
 The SiC substrate, the n-type SiC single crystal film, and the p-type SiC single crystal film are made out of β-Ga2O3;
The p-type SiC single crystal film includes Mg, H, Li, Na, K, Rb, Cs, Fr, Be, Ca, Sr, Ba, Ra, Mn, Fe, Co, Ni, Pd, Cu, Ag, Au, Zn, Cd, Hg, TI, Pb, N, or P as a p-type dopant; 
wherein the main surface of the n-type β-Ga2O3 substrate includes a plane rotated by not less than 50° and not more than 90° with respect to a (100) plane.

Matsuzaki teaches:
That SiC has been routinely used for power devices. Pg. 37, col. 1 at lns. 5-6. Matsuzaki also teaches that wide bandgap semiconductors are required for high power and high temperature transistors. Pg. 37, col. 1 at lns. 1-3. Matsuzaki further teaches, that there is a need for high power and high temperature transistors that are transparent in the deep ultra-violet (DUV) spectrum. Id. at lines 6-15. This is because DUV transparent transistors are necessary for different biotechnology and nanotechnology applications. Id. Further, there is a problem with the current high power high temperature devices, such as SiC devices, in that they are not transparent in the DUV spectrum. Pg. 37-38, col. 2-1 at lns. 15-2.Therefore, there is a need to develop a material that can be used in a high power high temperature transistor which is also transparent to DUV. Matsuzaki teaches that a material that will fulfill this need is β-Ga2O3 because it is a unique DUV transparent oxide semiconductor with an extremely large bandgap. 2O3 material of Matsuzaki as this would allow one to construct a high power high temperature transistor that will be transparent to the DUV spectrum. Which, according to Matsuzaki, is what is necessary for biotechnology and nanotechnology industries. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time at the time of the invention to replace the SiC material of Hayashi with the β-Ga2O3 films of Matsuzaki in order to create DUV transparent vertical power transistors with a trench gate which would be useful to the biotechnology and nanotechnology industries as the transistors would have an extremely large band gap, high temperature and high power capability, and be transparent to the DUV spectrum.

Ohira teaches:
That β-Ga2O3 films can be grown on β-Ga2O3 substrates. 
Ohira teaches that one of ordinary skill in the art would want to grow β-Ga2O3 films can be grown on β-Ga2O3 substrates because it would reduce the defects and dislocations in the β-Ga2O3 films and would prevent internal stress between the β-Ga2O3 films and the substrate. ¶ 0011.
It would have been obvious to one of ordinary skill in the art to use the teachings of Ohira and form the β-Ga2O3 films of Matsuzaki on a β-Ga2O3 substrate because it would reduce the internal stress of the device and reduce the defects and dislocations of the Ga2O3 films since one would be growing a semiconductor film on a substrate with the same crystalline structure. In this case, the β-Ga2O3 would be grown on the β-Ga2O3 substrate, thereby creating the power transistor of Hayashi and Challa with reduced defects and dislocations.

The p-type SiC single crystal film includes Mg, H, Li, Na, K, Rb, Cs, Fr, Be, Ca, Sr, Ba, Ra, Mn, Fe, Co, Ni, Pd, Cu, Ag, Au, Zn, Cd, Hg, TI, Pb, N, or P as a p-type dopant; 
wherein the main surface of the n-type β-Ga2O3 substrate includes a plane rotated by not less than 50° and not more than 90° with respect to a (100) plane.

Evidentiary reference Ichinose teaches:
That known p-type dopants for β-Ga2O3 include H, Li, Na, K, Rb, Cs, Fr, Be, Mg, Ca, Sr, Ba, Ra, Mn, Fe, Co, Ni, Pd, Cu, Ag, Au, Zn, Cd, Hg, Tl, Pb or the like. ¶ 0145.
Thus, Ichinose evidences the fact that one of ordinary skill in the art knows how to dope β-Ga2O3 in order to change its conductivity just like one knows how to dope SiC to change its conductivity. 
Ichinose also teaches:
wherein the main surface of the n-type β-Ga2O3 substrate includes a plane rotated by not less than 50° and not more than 90° with respect to a (100) plane.
This is because Ichinose teaches that the growth of the β-Ga2O3 substrate in the different axis, or planes, is a matter of optimization. This is because when one grows the β-Ga2O3 substrate in the b-axis cleavage in the (100) plane because stronger, but when one grows the β-Ga2O3 substrate in the a-axis or c-axis cleavage in the (100) and the (001) plane becomes weakened and this allows workability in all the planes to be better. Therefore, whether to rotate the substrate or not is a matter of design choice because it is a tradeoff between ability to cleave the substrate and the workability of the substrate. ¶ 0070. Further, at least according to ¶ 0074, it 

To summarize, Hayashi and Challa teach all of the structural features of the claimed device can be made out of SiC. Matsuzaki teaches that it would have been obvious to one of ordinary skill in the art to replace SiC with β-Ga2O3. And, Ohira teaches that it would be obvious to form β-Ga2O3 films on a β-Ga2O3 substrate. While Ichinose teaches the known dopants for β-Ga2O3 to change the conductivity of β-Ga2O3.

Examiner note: Since Examiner has established that it would have been obvious to replace SiC with a β-Ga2O3 future references to structure containing a β-Ga2O3 will be in reference to Hayashi’s SiC, and not necessarily to β-Ga2O3 because they are art recognized as being replaceable by each other.
Regarding claim 26-31, 33-38,
Each of these claims relates to the main surface and includes different planes, angles, and axis. Applicant in their remarks, dated July 2, 2021, states that they have support in ¶¶ 0018, and 20-21 for these limitations.
However, these limitations are either inherent in β-Ga2O3, as evidenced by Ichinose figure 6, or they are obvious as stated in claim 1 in relation to Ichinose. They are inherent because forming β-Ga2O3 will inherently produce a crystal with all the claimed planes and axis. This is what β-Ga2O3 is. Therefore, under MPEP 2112, the inherent features of the planes, axis, and angles is not patentable because something old, the β-Ga2O3, does not become patentable upon the discovery of a new property, the axis, planes, and angles.

Therefore, claims 26-31, and 33-38 are rejected as being inherent properties of β-Ga2O3, and/or an obvious choice for one of ordinary skill in the art based upon the considerations of the material properties as discussed above.
Regarding claim 32,
wherein the p-type β-Ga2O3single crystal film includes a high resistance film which behaves as i-type due to charge compensation and acts as a channel layer (Applicant in the remarks, dated July 2, 2021, states they have support for this limitation in ¶¶ 0027, and 70. Both of these state that this limitation is due to the p-layer being doped as stated in claim 1. Since the prior art teaches the structure behind this claims limitation the prior art teaches the claimed characteristic. This is because, as stated, the characteristic being claimed is due the p-layer being doped with the dopants of claim 1. See MPEP 2112.


Response to Arguments
Applicant's arguments filed dated July 2, 2021 have been fully considered but they are not persuasive. 
The claims do not define a new patentably distinct invention. Under MPEP 706.07(b), first action final is proper because 1) the claims are not patentably distinct from the earlier claims, e.g. a restriction would not have been proper, and 2) if these claims were presented earlier they would have been finally rejected upon the grounds and art of record previously presented. 
Therefore, Applicant’s argument that Examiner cannot go first action final is not persuasive.
It is noted that the proper analysis under MPEP 706.07(b) is not based upon an alleged new issue. Rather, as shown above it is based upon a two prong test which Examiner has shown has been fulfilled. 








Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/            Primary Examiner, Art Unit 2822